i          i      i                                                             i       i     i




                                 MEMORANDUM OPINION

                                         No. 04-09-00758-CV

                                        Gordon W. BOBBITT,
                                             Appellant

                                                 v.

    SCENIC HILLS COMMUNITY ASSOCIATION, INC. and Robert Statzer, President,
                              Appellees

                   From the County Court at Law No. 1, Guadalupe County, Texas
                                  Trial Court No. 2009-CV-0341
                             Honorable Linda Z. Jones, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: January 13, 2010

DISMISSED

           Appellant filed a motion to dismiss this appeal with each party bearing its own costs.

However, the motion does not contain a certificate of conference or any attachment reflecting an

agreement of the parties regarding the assessment of costs. See TEX . R. APP . P. 42.1(d) (absent

agreement of parties, costs are taxed against appellant). Accordingly, we grant the motion to
                                                                                        04-09-00758-CV

dismiss, but order all costs of the appeal assessed against appellant. See TEX . R. APP . P. 42.1(a)(1),

(d).



                                                        PER CURIAM




                                                  -2-